Citation Nr: 0335754	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  03-04 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to additional vocational rehabilitation training 
to a higher level than is usually required for employment in 
the appellant's occupational field under Chapter 31, Title 
38, United States Code


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from July 1975 
to July 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The veteran currently has a claim pending before the Board 
for initial evaluations in excess of the currently assigned 
ratings for residuals of an umbilical hernia, lumbosacral 
strain, and residuals of an amputation of the left ring 
finger.  A determination on these issues will be deferred 
pending completion of the requested development below.  


REMAND

The veteran seeks entitlement to additional vocational 
rehabilitation training to a higher level than is usually 
required for employment in the appellant's occupational field 
under Chapter 31, Title 38, United States Code.  The record 
reflects that he requested a hearing before the Board in 
Washington D.C., and in an October 2003 letter, informed the 
Board that he would be unable to attend a hearing scheduled 
for him on October 31, 2003.  He indicated that he wished to 
be scheduled for a videoconference hearing before the Board 
instead.  

Since Travel Board hearings (including by videoconference) 
are scheduled by the RO, the Board must remand this claim to 
the RO for handling.  38 C.F.R. § § 19.75, 19.76, 20.704 
(2003).  

Accordingly, the case is hereby REMANDED to the RO for the 
following development:  

The RO should schedule a videoconference 
Board hearing, and provide appellant and 
his representative notice thereof in 
accordance with appropriate provisions.  
If he desires to withdraw the request for 
such hearing prior to the hearing, he may 
do so in writing pursuant to applicable 
provisions.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




